                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-695-GCM-DCK

 JODY ROSE, ADMINISTRATRIX OF THE                      )
 ESTATE OF KYREE DEVON HOLMAN,                         )
 DECEASED,                                             )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )        ORDER
                                                       )
 PSA AIRLINES, INC. GROUP INSURANCE                    )
 PLAN, PSA AIRLINES GROUP HEALTH                       )
 BENEFIT PLAN, PSA AIRLINES PLAN B                     )
 EMPLOYEE BENEFIT PLAN, PSA                            )
 AIRLINES, INC., PSA AIRLINES SHARED                   )
 SERVICES ORG., UMR, INC., QUANTUM                     )
 HEALTH, INC., aka MYQHEALTH BY                        )
 QUANTUM, and MCMC LLC,                                )
                                                       )
                Defendants.                            )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 18) filed by Edward B. Davis, concerning Ross McSweeney

on January 30, 2020. Ross McSweeney seeks to appear as counsel pro hac vice for Defendant

PSA Airlines, Inc. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 18) is GRANTED. Ross McSweeney

is hereby admitted pro hac vice to represent Defendant PSA Airlines, Inc.

         SO ORDERED.
                                     Signed: January 30, 2020
